Prospectus Supplement No. 2 (to Prospectus dated September 2, 2011) Filed Pursuant to Rule 424(b)(3) Registration No. 333-176426 9,713,750 Shares of Common Stock of Ante5, Inc. This prospectus supplement supplements the prospectus dated September 2, 2011 (the “Prospectus”), which forms a part of our Registration Statement on Form S-1 (Registration No. 333-176426).This prospectus supplement is being filed to update and supplement the information in the Prospectus with the information contained in our Form 10-K, filed with the Securities and Exchange Commission on March 30, 2012 (the “Annual Report”). Accordingly, we have attached the Annual Report to this prospectus supplement. The Prospectus and this prospectus supplement relate to the offer and sale of up to 9,713,750 shares of common stock by the selling security holders listed on pages 41 and 42 of the Prospectus, including their permitted pledges, donees, transferees or other successors in interest. We will not receive any proceeds from any sales of the common stock by the selling security holders. This prospectus supplement should be read in conjunction with the Prospectus. This prospectus supplement updates and supplements the information in the Prospectus. If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. Our common stock is currently traded on the OTC Bulletin Board, or the OTCBB, and the OTC Quote Board, or OTCQB, under the symbol “ANFC.” On March 30, 2012, the last reported bid price per share of our common stock as quoted on the OTCBB was $0.70 per share. Investing in our common stock involves risks. See “Risk Factors” beginning on page 3 of the Prospectus for some risks regarding investment in the common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is April 3, 2012 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2011 Commission file number 000-53952 ANTE5, INC. (Exact name of registrant as specified in its charter) Delaware 27-2345075 (State of Incorporation) (I.R.S. Employer Identification No.) 10275 Wayzata Blvd. Suite 310, Minnetonka, Minnesota 55305 (Address of principal executive offices) (Zip Code) (952) 426-1241 Registrant’s telephone number, including area code Securities registered under Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange On Which Registered COMMON STOCK OTC Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of voting stock held by non-affiliates of the registrant was approximately $27,431,893 as of June 30, 2011 (computed by reference to the last sale price of a share of the registrant’s Common Stock on that date as reported by OTC Bulletin Board). There were 47,402,965 shares outstanding of the registrant’s common stock as of March 30, 2012. CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS We are including the following discussion to inform our existing and potential security holders generally of some of the risks and uncertainties that can affect our company and to take advantage of the “safe harbor” protection for forward-looking statements that applicable federal securities law affords. From time to time, our management or persons acting on our behalf may make forward-looking statements to inform existing and potential security holders about our company. All statements other than statements of historical facts included in this report regarding our financial position, business strategy, plans and objectives of management for future operations and industry conditions are forward-looking statements. When used in this report, forward-looking statements are generally accompanied by terms or phrases such as “estimate,” “project,” “predict,” “believe,” “expect,” “anticipate,” “target,” “plan,” “intend,” “seek,” “goal,” “will,” “should,” “may” or other words and similar expressions that convey the uncertainty of future events or outcomes. Items making assumptions regarding actual or potential future sales, market size, collaborations, trends or operating results also constitute such forward-looking statements. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements include the following: · volatility or decline of our stock price; · low trading volume and illiquidity of our common stock, and possible application of the SEC’s penny stock rules; · we are subject to certain contingent liabilities of our former parent company, and we have an indemnification obligation for certain liabilities, if any, that our former parent company may incur to a third party arising from pre-spin-off operations; · potential fluctuation in quarterly results; · our failure to earn revenues or to monetize claims that we have for payments owed to us; · material defaults on monetary obligations owed us, resulting in unexpected losses; · inadequate capital to acquire working interests in oil and gas prospects and to participate in the drilling and production of oil and other hydrocarbons; · unavailability of oil and gas prospects to acquire; · failure to discover or produce commercial quantities of oil, natural gas or other hydrocarbons; · cost overruns incurred on our oil and gas prospects, causing unexpected operating deficits; · drilling of dry holes; · acquisition of oil and gas leases that are subsequently lost due to the absence of drilling or production; · dissipation of existing assets and failure to acquire or grow a new business; · lower royalty income than anticipated or the absence of royalty income due to default or for other reasons; · litigation, disputes and legal claims involving outside parties; · Risks related to our ability to be listed on a national securities exchange and meeting listing requirements;and · Risks relate to our recently announced acquisition, our ability to finance the acquisition and obtain necessary capital to participate in related drilling opportunities. We have based these forward-looking statements on our current expectations and assumptions about future events. While our management considers these expectations and assumptions to be reasonable, they are inherently subject to significant business, economic, competitive, regulatory and other risks and uncertainties, most of which are difficult to predict and many of which are beyond our control. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward-looking statements speak only as of the date they are made. You should consider carefully the statements in “Item 1A. Risk Factors” and other sections of this report, which describe factors that could cause our actual results to differ from those set forth in the forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the United States Securities and Exchange Commission (the “SEC”) which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. i TABLE OF CONTENTS Page PART I ITEM 1 Business 1 ITEM 1A Risk Factors 6 ITEM 1B Unresolved Staff Comments 16 ITEM 2 Properties 17 ITEM 3 Legal Proceedings 21 ITEM 4 Mine Safety Disclosures 21 PART II ITEM 5 Market for Registrant’s Common Equity,Related Stockholder Matters, and Issuer Purchases of Equity Securities 22 ITEM 6 Selected Financial Data 23 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 7A Quantitative and Qualitative Disclosures About Market Risk 31 ITEM 8 Financial Statements and Supplementary Data 32 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 ITEM 9A Controls and Procedures 33 ITEM 9B Other Information 34 PART III ITEM 10 Directors, Executive Officers, and Corporate Governance 35 ITEM 11 Executive Compensation 40 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 45 ITEM 14 Principal Accounting Fees and Services 46 ITEM 15 Exhibits, Financial Statement Schedules 47 SIGNATURES ii PART I ITEM 1. BUSINESS Overview Ante5, Inc. (the “Company”) became an independent company in April 2010 when the spin-off from our former parent company, Ante4, Inc. (now Voyager Oil & Gas, Inc.), became effective.We became a publicly traded company when our shares began trading on July 1, 2010.Since October 2010, we have been engaged in the business of acquiring oil and gas leases in North Dakota and Montana, and participating in the drilling of wells in the Bakken and Three Forks trends in North Dakota.Our strategy is to participate in the exploration, development and production of oil and gas reserves as a non-operating working interest owner in a growing, diversified portfolio of oil and gas wells.We aggressively seek to accumulate mineral leases to position us to participate in the drilling of new wells on a continuous basis.Occasionally we also purchase working interests in producing wells. We also inherited material interests from our former parent company prior to our spin off.These historical interests relate to our former parent company’s business as WPT Enterprises, Inc., when it created internationally branded products through the development, production and marketing of televised programming based on gaming themes.The primary historical gaming asset is our license agreement with a subsidiary of PartyGaming, PLC, an international online casino gaming company.We are entitled to royalty payments from that license agreement.We manage our historical interests to monetize them.We are in the process of changing our name to Black Ridge Oil & Gas, Inc.Our common stock is currently traded on the Pink Sheets under the trading symbol “ANFC.” Recent Developments Acquisition On March 22, 2012,we entered into an asset purchase agreement with Twin City Technical, LLC, a North Dakota limited liability company, and Irish Oil and Gas, Inc., a Nevada corporation, which we collectively refer to asthe Sellers, dated March 21, 2012, to acquire all of the Sellers’ right, title and interest in and to certain oil and gas mineral leases comprising approximately 8,655 net acres of undeveloped oil and gas properties primarily located in McKenzie, Mountrail, Williams, Burke, Divide, Dunn Counties, and other associated positions in North Dakota, in consideration for a total of $24,235,036 of cash payable in full at the closing, plus an aggregate of 577,025 shares of the Company’s common stock, which shares of common stock will also be issued as a deposit.The closing of the purchase and sale of the assets is expected to occur upon the satisfaction or waiver of the conditions set forth in the asset purchase agreement, but no later than June 1, 2012, unless the Sellers and us mutually agree in writing to extend the closing date.Among other things, closing is conditioned on the Company having obtained sufficient capital to pay the cash portion of the purchase price.Prior to this transaction, the Sellers and the Company have completed sales of mineral leases as reported from time to time in our Form 8-K reports filed with the Securities and Exchange Commission. Name Change Our Board of Directors has approved changing the corporate name to Black Ridge Oil & Gas, Inc.The name change is expected to become effective on April 2, 2012.The Company’s common stock will continue to trade on the OTCBB using the ticker symbol ANFC. Increase in Capitalization We intend to amend our Certificate of Incorporation to increase the number of authorized shares of our common stock from 100,000,000 to 500,000,000 shares because we believe that for us to grow our business, increasing the number of authorized shares of common stock will allow us to acquire other businesses in the future or raise capital.This may require us to issue a significant number of additional shares of our common stock.The number of our authorized shares of preferred stock will remain at 20,000,000.This action will become effective no sooner than 20 days after we mail a notice and related information statement to our stockholders. Potential Reverse Stock Split Our Board approved resolutions authorizing the Company to implement a reverse stock split of the Company’s outstanding shares of Common Stock at a ratio of up to 1:10 and any related amendment to the Company’s certificate of incorporation.Our stockholders have also approved the amendment by written consent. 1 Our Board of Directors or a committee of the Board of Directors has the authority to decide whether to implement a reverse stock split and the exact amount of the split within the foregoing range, if it is to be implemented.If the reverse split is implemented, the number of issued and outstanding shares of Common Stock would be reduced in accordance with the exchange ratio selected by the Board of Directors or a committee thereof.The total number of authorized shares of Common Stock will be reduced proportionately as a result of the reverse stock split and the total number of shares of authorized preferred stock will remain unchanged at 20,000,000 shares. We believe that a reverse split would, among other things, (i) better enable the Company to obtain a listing on a national securities exchange, (ii) facilitate higher levels of institutional stock ownership, where investment policies generally prohibit investments in lower-priced securities and (iii) better enable the Company to raise funds to finance its planned operations.There can be no assurance however that we will be able to obtain a listing on a national securities exchange even if we implement the reverse stock split. This action will become effective (to permit the board in its future discretion to implement a reverse stock split) no sooner than 20 days after we mail a notice and related information statement to our stockholders. AS OF THE DATE OF THIS FILING, OUR BOARD HAS NOT TAKEN ANY ACTION TO MAKE THE POTENTIAL REVERSE STOCK SPLIT EFFECTIVE. Business The Company’s focus is the acquisition, exploration, development and production of crude oil and natural gas properties, primarily in the Bakken and Three Forks trends in North Dakota and Montana.As of March 30, 2012, we controlled approximately 20,000 net acres in the Williston Basin, including 8,655 net acres under contract.In addition, the Company owned working interests in 50 gross wells representing 1.70 net wells that are preparing to drill, drilling, awaiting completion, complete or producing. We control some properties in which we may have control of the drilling unit.We currently anticipate selling or trading some of the acres within these properties in order for our ownership to be reduced so that we would not have control of the drilling unit, or entering into other arrangements in order to not be the operator of such drilling units. Through alliances we have with partners on the ground in the Williston Basin region, we believe that we are able to create value through opportunistic acreage acquisitions.We believe our business model enhances our ability to identify and acquire high value acreage in the rapidly expanding Bakken and Three Forks trends.Because we purchase smaller interests in multiple drilling units, we are able to diversify our risk across numerous wells.We believe that our prospective success revolves around our ability to acquire mineral rights and participate in drilling activities by virtue of our ownership of such rights and through the relationships we have developed with our operating partners. As a non-operating working interest partner, we participate in drilling activities primarily on a heads-up basis.Before a well is spud, an operator is required to offer all mineral lease owners in the designated well spacing unit the right to participate in the drilling and production of the well.Drilling costs and revenues from oil and gas sales are split pro-rata based on acreage ownership in the designated drilling unit.We rely on our operator partners to identify specific drilling sites, permit, and engage in the drilling process.As a non-operator we are focused on maintaining a low overhead structure. We commenced our oil and gas business in the fall of 2010 and, although we had successful discoveries late in 2010, we had no proven oil reserves at the end of 2010.We completed our first year end reservoir engineering calculations in the year ended December 31, 2011.Our goal is to deploy our capital to maximize our oil and gas production and reserves. Production Methods We primarily engage in crude oil and natural gas exploration and production by participating on a pro-rata basis with operators in wells drilled and completed in spacing units that include our acreage.We are generally a minority working interest owner in our wells.We typically depend on drilling partners to propose, permit and engage the drilling of wells. Prior to commencing drilling, our partners are required to provide all owners of mineral interests within the designated spacing unit the opportunity to participate in the drilling costs and revenues of the well to the extent of their pro-rata share of such interest within the spacing unit.We will assess each drilling opportunity on a case-by-case basis going forward.We will participate in wells that we expect to meet our return thresholds based upon our estimates of ultimate recoverable crude oil and natural gas.In 2011 and 2010, we participated in the drilling of all new wells that included any of our acreage.At present time, we expect to participate in substantially all, if not all, of the wells proposed to us. 2 We do not manage our commodities marketing activities internally, but our operating partners generally market and sell crude oil and natural gas produced from wells in which we have an interest.Our operating partners coordinate the transportation of our crude oil production from our wells to appropriate pipelines pursuant to arrangements that such partners negotiate and maintain with various parties purchasing the production.We understand that our partners generally sell our production to a variety of purchasers at prevailing market prices under separately negotiated short-term contracts.The price at which production is sold generally is tied to the spot market for crude oil.Williston Basin Light Sweet Crude from the Bakken source rock is generally 41-42 API crude oil and is readily accepted into the pipeline infrastructure. Competition The crude oil and natural gas industry is intensely competitive, and we compete with numerous other crude oil and natural gas exploration and production companies.Most of these companies have substantially greater resources than we have.Our competitors not only explore for and produce crude oil and natural gas, but many also conduct midstream and refining operations and market petroleum products on a regional, national or worldwide basis.These additional operations may enable them to pay more for exploratory prospects and productive crude oil and natural gas properties than us.They also may have more resources to define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. Our larger or integrated competitors may have the resources to absorb the burden of existing and changing federal, state, and local laws and regulations more easily than we can, which would adversely affect our competitive position.Our ability to discover reserves and acquire additional properties in the future will depend on our ability to evaluate and select suitable properties and to consummate transactions in this highly competitive environment.In addition, we may be at a disadvantage in acquiring crude oil and natural gas properties and bidding for exploratory prospects because we have fewer financial and human resources than other companies in our industry. Marketing and Customers The market for crude oil and natural gas depends on factors beyond our control, including the extent of domestic production and imports of crude oil and natural gas, the proximity and capacity of natural gas pipelines and other transportation facilities, demand for crude oil and natural gas, the marketing of competitive fuels and the effects of state and federal regulation.The crude oil and natural gas industry also competes with other industries in supplying the energy and fuel requirements of industrial, commercial and individual consumers. Our crude oil production is expected to be sold at prices tied to the spot crude oil markets.Our natural gas production is expected to be sold under short-term contracts and priced based on first of the month index prices or on daily spot market prices.We rely on our operating partners to market and sell our production.Our operating partners include a variety of exploration and production companies, from large publicly-traded companies to small, privately-owned companies. Principal Agreements Affecting Our Ordinary Business We do not own any physical real estate, but, instead, our acreage is comprised of leasehold interests subject to the terms of lease agreements that provide our company the right to drill and maintain wells in specific geographic areas.All lease arrangements that comprise our acreage positions are established using industry-standard terms that have been established and used in the crude oil and natural gas industry in North Dakota.Most of our leases are acquired from other parties that obtained the original leasehold interest prior to our acquisition of the leasehold interest. In general, our lease agreements stipulate three to five year terms including extension options.Bonuses and royalty rates are negotiated on a case-by-case basis consistent with industry standard pricing.Once a well is drilled, or production is established, depending on the lease terms, the acreage in a well’s drilling unit is considered “held by production,” meaning the lease on that particular acreage continues as long as oil or gas is being produced.Generally, other locations within the drilling unit created for a well may also be drilled at any time with no time limit as long as the lease is held by production.Given the current pace of drilling in the Bakken play at this time, we do not believe lease expiration issues will materially affect our North Dakota position. Governmental Regulation and Environmental Matters Our operations are subject to various rules, regulations and limitations impacting the crude oil and natural gas exploration and production industry as a whole. 3 Regulation of Crude Oil and Natural Gas Production Our crude oil and natural gas exploration, production and related operations, when developed, are subject to extensive rules and regulations promulgated by federal, state, tribal and local authorities and agencies.For example, North Dakota and Montana require permits for drilling operations, drilling bonds and reports concerning operations, and impose other requirements relating to the exploration and production of crude oil and natural gas.Such states may also have statutes or regulations addressing conservation matters, including provisions for the unitization or pooling of crude oil and natural gas properties, the establishment of maximum rates of production from wells, and the regulation of spacing, plugging and abandonment of such wells.Failure to comply with any such rules and regulations can result in substantial penalties.The regulatory burden on the crude oil and natural gas industry will most likely increase our cost of doing business and may affect our profitability.Although we believe we are currently in substantial compliance with all applicable laws and regulations, because such rules and regulations are frequently amended or reinterpreted, we are unable to predict the future cost or impact of complying with such laws.Significant expenditures may be required to comply with governmental laws and regulations and may have a material adverse effect on our financial condition and results of operations. Environmental Matters Our operations and properties are subject to extensive and changing federal, state and local laws and regulations relating to environmental protection, including the generation, storage, handling, emission, transportation and discharge of materials into the environment, and relating to safety and health.The recent trend in environmental legislation and regulation generally is toward stricter standards, and this trend will likely continue. These laws and regulations may: ▪ require the acquisition of a permit or other authorization before construction or drilling commences and for certain other activities; ▪ limit or prohibit construction, drilling and other activities on certain lands lying within wilderness and other protected areas; and ▪ impose substantial liabilities for pollution resulting from its operations. The permits required for our operations may be subject to revocation, modification and renewal by issuing authorities.Governmental authorities have the power to enforce their regulations, and violations are subject to fines and injunctions.In the opinion of management, we are in substantial compliance with current applicable environmental laws and regulations, and have no material commitments for capital expenditures to comply with existing environmental requirements.Nevertheless, changes in existing environmental laws and regulations or in interpretations of them could have a significant impact on our company, as well as the crude oil and natural gas industry in general. The Comprehensive Environmental, Response, Compensation, and Liability Act (“CERCLA”) and comparable state statutes impose strict, joint and several liability on owners and operators of sites and on persons who disposed of or arranged for the disposal of “hazardous substances” found at such sites.It is not uncommon for the neighboring landowners and other third parties to file claims for personal injury and property damage allegedly caused by the hazardous substances released into the environment.The Federal Resource Conservation and Recovery Act (“RCRA”) and comparable state statutes govern the disposal of “solid waste” and “hazardous waste”, and authorize the imposition of substantial fines and penalties for noncompliance.Although CERCLA currently excludes petroleum from its definition of “hazardous substance,” state laws affecting our operations may impose clean-up liability relating to petroleum and petroleum related products.In addition, although RCRA classifies certain crude oil field wastes as “non-hazardous,” such exploration and production wastes could be reclassified as hazardous wastes thereby making such wastes subject to more stringent handling and disposal requirements. The Endangered Species Act (“ESA”) seeks to ensure that activities do not jeopardize endangered or threatened animal, fish and plant species, nor destroy or modify the critical habitat of such species.Under ESA, exploration and production operations, as well as actions by federal agencies, may not significantly impair or jeopardize the species or its habitat.ESA provides for criminal penalties for willful violations of the Act.Other statutes that provide protection to animal and plant species and that may apply to our operations include, but are not necessarily limited to, the Fish and Wildlife Coordination Act, the Fishery Conservation and Management Act, the Migratory Bird Treaty Act and the National Historic Preservation Act.Although we believe that our operations will be in substantial compliance with such statutes, any change in these statutes or any reclassification of a species as endangered could subject our company to significant expenses or could force our company to discontinue certain operations. Climate Change Significant studies and research have been devoted to climate change and global warming, and climate change has developed into a major political issue in the United States and globally.Certain research suggests that greenhouse gas emissions contribute to climate change and pose a threat to the environment.Recent scientific research and political debate has focused in part on carbon dioxide and methane incidental to crude oil and natural gas exploration and production.Many states and the federal government have enacted legislation directed at controlling greenhouse gas emissions.Future legislation and regulation could impose additional restrictions in connection with our drilling and production activities and favor use of alternative energy sources, which could increase operating costs and reduce demand for crude oil products.As such, our business could be materially adversely affected by domestic and international legislation targeted at controlling climate change. 4 Our Historical Interests General.When operating WPT Enterprises, Inc. (“WPT”), Ante4 created internationally branded entertainment and consumer products driven by the development, production and marketing of televised programming based on gaming themes.In January 2008, Ante4 launched ClubWPT.com, a subscription-based online poker club targeted to the estimated 60 million poker players in the United States.Ante4 also licensed its brand to companies in the business of poker equipment and instruction, apparel, publishing, electronic and wireless entertainment, DVD/home entertainment, casino games and giftware and was engaged in the sale of corporate sponsorships.All of these entertainment and consumer products businesses were sold in November 2009 to PartyGaming, PLC in Ante4’s transaction with Peerless Media, Ltd., a wholly owned subsidiary of PartyGaming.PartyGaming is one of the largest online gaming companies in the world.In the transaction, PartyGaming assumed an affirmative obligation to generate online gaming and other revenue with the WPT brand in order to generate royalty revenues (the “Royalty Stream”). Royalty Stream.Our principal historical asset is now the Royalty Stream which consists of, in perpetuity from the closing of the transaction with Peerless Media, 5% of gross gaming revenue and 5% of other revenue generated by our business and assets sold to PartyGaming in the transaction.“Gross gaming revenue” means all revenue of PartyGaming and its affiliates generated by our sold business and assets that are attributable to gaming, less certain taxes.“Other revenue” means all revenues of PartyGaming and its affiliates generated by our sold business and assets, other than gross gaming revenue, less certain taxes and certain out-of-pocket expenses incurred by PartyGaming or its affiliates.Although we believe the Royalty Stream will be ongoing in perpetuity, we believe PartyGaming has guaranteed a minimum payment to us of $3 million for such Royalty Stream over the three-year period following the closing of the transaction.We believe this minimum payment of $3 million has no impact on royalty payments subsequent to the three year period.The Royalty Stream is an obligation of Peerless Media and its immediate parent company, ElectraWorks, Ltd., the primary operating subsidiary of PartyGaming. PartyGaming deposited 20% of the Royalty Stream into an escrow account over the two years following the closing of the transaction to secure our indemnification obligations and other obligations to PartyGaming in connection with the transaction.These escrow funds were released to us in February of 2012.These indemnification obligations cover potential damages and lost profits as a result of a misrepresentation or breach of any representation or warranty, or the failure by us to fulfill any covenant contained in the asset purchase agreement in the transaction.Damages must exceed $150,000 before we are required to pay the claims and the aggregate damages may not exceed $9 million.We believe the time period for most probable claims under the PartyGaming agreement expire 36 months after the closing, or November 2012, but some indemnification obligations survive beyond that date.In addition, our former president, chief executive officer and secretary, Steve Lipscomb, will receive 5% of the Royalty Stream in perpetuity as a result of an incentive arrangement with Mr. Lipscomb that was approved by WPT’s Board of Directors in February 2009.We are currently in a dispute with Peerless Media, Ltd., a subsidiary of ElectraWorks, Ltd., the primary operating subsidiary of PartyGaming, PLC, regarding its lack of performance under our agreement with it.See “Item 3. Legal Proceedings.” Our historical interests also include our contingent claims and interests relating to a lawsuit currently pending by Ante4 against its former auditors, Deloitte & Touche, LLP. In connection with the transfer of the historical interests to us, we assumed certain liabilities of Ante4 relating to the previous WPT business.We also agreed to indemnify Ante4 and related individuals from (a) liabilities and expenses from certain operations of Ante4 prior to the effective date of its merger with Plains Energy Investments, Inc. in April 2010, (b) operation or ownership of the historical interests after the merger effective date, and (c) certain tax liabilities of Ante4.Our obligation to indemnify Ante4 is limited to $2.5 million and terminates on or about April 15, 2012, subject to customary exceptions from the cap and time limit. Employees We currently have four full time employees: our chief executive officer, chief financial officer, chief operating officer and a staff accountant.On October 26, 2011, Bradley Berman voluntarily resigned as the chief executive officer of the Company effective as of November 9, 2011 and was replaced by Kenneth T. DeCubellis as the new chief executive officer of the Company as of November 9, 2011.Mr. Berman continues to serve as a director and the Company’s chairman of the board of directors.Our chief executive officer, Kenneth DeCubellis, is responsible for all material policy-making decisions, with the support of James Moe, our chief financial officer, and Joshua Wert, our chief operating officer.As drilling and production activities continue to increase, we may hire additional technical or administrative personnel as appropriate.We are using and will continue to use the services of independent consultants and contractors to perform various professional services, particularly in the area of land services and reservoir engineering.We believe that this use of third-party service providers enhances our ability to contain general and administrative expenses. 5 Office Locations Our executive offices are located at 10275 Wayzata Boulevard, Suite 310, Minnetonka, Minnesota 55305. Our office space consists of approximately 700 square feet leased pursuant to an office sublease agreement that commenced in December 2010 and ran until March 2012, which has since lapsed and is now on a month to month basis until it is renewed.The owner of the building in which we are located is a company wholly owned by our chairman of the board of directors.We believe our current office space is sufficient to meet our needs for the foreseeable future. Financial Information about Segments and Geographic Areas We have not segregated our operations into geographic areas given the fact that all of our production activities occur within North Dakota. Available Information – Reports to Security Holders Our website address is www.ante5oil.com.We make available on this website, free of charge, our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports after we electronically file those materials with, or furnish those materials to, the SEC.These filings are also available to the public at the SEC’s Public Reference Room at treet, NE, Room 1580, Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.Electronic filings with the SEC are also available on the SEC internet website at www.sec.gov. We also post to our website our Audit Committee Charter and our Code of Ethics, in addition to all pertinent company contact information. ITEM 1A. Risk Factors Risks Related to our Business As a non-operator, our development of successful operations relies extensively on third-parties who, if not successful, could have a material adverse affect on our results of operation. We have only participated in wells operated by third-parties.Our current ability to develop successful business operations depends on the success of our consultants and drilling partners.As a result, we do not control the timing or success of the development, exploitation, production and exploration activities relating to our leasehold interests.If our consultants and drilling partners are not successful in such activities relating to our leasehold interests, or are unable or unwilling to perform, our financial condition and results of operations would be materially adversely affected. We own some properties in which we may have control of the drilling unit.We currently anticipate selling or trading some of the acres within these properties in order for our ownership to be reduced so that we would not have control of the drilling unit or entering into other arrangements in order to not be the operator of such drilling units.Since we do not have the ability to operate the drilling unit, if we are unable to sell or trade these properties or enter into other arrangement with a potential operator of the drilling units, the lease could lapse or we would be required to incur significant additional costs to operate the drilling unit. The possibility of a global financial crisis may significantly impact our business and financial condition for the foreseeable future. The credit crisis and related turmoil in the global financial system may adversely impact our business and our financial condition, and we may face challenges if conditions in the financial markets do not improve.Our ability to access the capital markets may be restricted at a time when we would like, or need, to raise financing, which could have a material negative impact on our flexibility to react to changing economic and business conditions.The economic situation could have a material negative impact on operators upon whom we are dependent for drilling our wells, our lenders or customers, causing them to fail to meet their obligations to us.Additionally, market conditions could have a material negative impact on potential future crude oil hedging arrangements if our counterparties are unable to perform their obligations or seek bankruptcy protection.We believe we will need additional capital and financing to fund our future land acquisitions, including but not limited to the purchase agreement that we signed on March 21, 2012, and future drilling.There is no assurance that additional capital or financing will be available to us on terms that are acceptable to us or at all. 6 We may be unable to obtain the additional capital that we need to implement our business plan, which could restrict our ability to grow. We do not expect that our cash position and revenues from crude oil and natural gas sales will be sufficient to fund our 2012 drilling plan unless we purposely restrict our planned growth.We have entered into a $10 million revolving credit facility secured by substantially all of our assets, but that credit facility may not be available to us if we are not in compliance with its terms and conditions.We drew down $2 million on this facility in February 2012.We will require additional capital to continue to grow our business through acquisitions and to further expand our exploration and development programs.We may be unable to obtain additional capital or financing if and when required, or upon terms that are acceptable to us.Future acquisitions and future exploration, development, production and marketing activities, as well as our administrative requirements will require a substantial amount of capital and cash flow.We may pursue sources of additional capital through various financing transactions or arrangements, including joint venturing of projects, debt financing, equity financing or other means.We also expect to seek equity financing to finance our expected drilling and completion costs.We may not be successful in identifying suitable financing transactions in the time period required or at all, and we may not obtain the capital we require by other means.If we do not succeed in raising additional capital, our resources may not be sufficient to fund our planned expansion of operations in the future. Any additional capital raised through the sale of equity would dilute the ownership percentage of our shareholders.Raising any such capital could also result in a decrease in the fair market value of our equity securities because our assets would be owned by a larger pool of outstanding equity holders.The terms of securities we issue in future capital transactions may be more favorable to our new investors, and may include preferences, superior voting rights and the issuance of other derivative securities.In addition, we have granted and will continue to grant equity incentive awards under our equity incentive plans, which may have a further dilutive effect.Our ability to obtain financing, if and when necessary, may be impaired by such factors as the capital markets (both generally and in the crude oil and natural gas industry in particular), our limited operating history, the location of our crude oil and natural gas properties, and prices of crude oil and natural gas on the commodities markets (which will impact the amount of asset-based financing available to us) and the departure of key employees.Further, if crude oil or natural gas prices on the commodities markets decline, our revenues will likely decrease and such decreased revenues may increase our requirements for capital.If the amount of capital we are able to raise from financing activities, together with our revenues from operations, is not sufficient to satisfy our capital needs (even to the extent that we reduce our operations), we may be required to cease our operations, divest our assets at unattractive prices or obtain financing on unattractive terms.We may incur substantial costs in pursuing future capital financing, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs.We may also be required to recognize non-cash expenses in connection with certain securities we may issue, which may adversely impact our financial condition. We require a substantial amount of additional capital to fulfill the asset purchase agreement for acreage that we entered into on March 22, 2012, which if we are not able to obtain will modify our business plan. On March 22, 2012, we entered into an an asset purchase agreement with Twin City Technical, LLC, a North Dakota limited liability company, and Irish Oil and Gas, Inc., a Nevada corporation, which we collectively refer to asthe Sellers, to acquire all of the Sellers’ right, title and interest in and to certain oil and gas mineral leases comprising approximately 8,655 net acres of undeveloped oil and gas properties primarily located in McKenzie, Mountrail, Williams, Burke, Divide, Dunn Counties, and other associated positions in North Dakota, in consideration for a total of $24,235,036 of cash payable in full at the closing, plus an aggregate of 577,025 shares of the Company’s common stock, which shares of common stock will also be issued as a deposit.We do not presently have the resources to fulfill this purchase price and will need to obtain capital through equity or debt financing to be able to pay the cash portion fo the purchase price.If we are not able to pay the cash portion of the purchase price and the other closing conditions are otherwise satisfied, we may be required to forfeit our deposit.If we are not able to complete this acquisition, we will need to modify our business plan.Our shareholders may be diluted by any equity or debt financing that we obtain to finance this acquisition. We have a limited operating history and may not be successful in becoming profitable. We have a limited operating history.Our business operations must be considered in light of the risks, expenses and difficulties frequently encountered in establishing a business in the crude oil and natural gas industries.We just began to generate revenues from operations during 2011, and have incurred operating losses since our inception in April 2010.There can be no assurance that our business operations will prove to be successful in the long-term.Our future operating results will depend on many factors, including: our ability to raise adequate working capital; success of our development and exploration; demand for natural gas and crude oil; the level of our competition; our ability to attract and maintain key management and employees; and our ability to efficiently explore, develop and produce sufficient quantities of marketable natural gas or crude oil in a highly competitive and speculative environment while maintaining quality and controlling costs.To sustain profitable operations in the future, we must, alone or with others, successfully manage these factors, as well as continue to develop ways to enhance our production efforts.Despite our best efforts, we may not be successful in our exploration or development efforts, or obtain required regulatory approvals.There is a possibility that some of our wells may never produce natural gas or crude oil. 7 We are highly dependent on Kenneth DeCubellis, our chief executive officer, and our other executive officers.The loss of one or more of them, upon whose knowledge, leadership and technical expertise we rely, would harm our ability to execute our business plan. Our success depends heavily upon (1) the continued contributions of Kenneth DeCubellis, our chief executive officer, whose knowledge, leadership and technical expertise would be difficult to replace, with the support of James Moe and Joshua Wert, our chief financial officer and chief operating officer, and (2) on our ability to retain and attract experienced engineers, geoscientists and other technical and professional consultants.If we were to lose their services, our ability to execute our business plan would be harmed and we may be forced to cease operations until such time as we are able to suitably replace them.Any of our executive officers may terminate their employment with our company at any time. Our lack of diversification will increase the risk of an investment in our company, and our financial condition and results of operations may deteriorate if we fail to diversify. Our business focus is on the crude oil and natural gas industry in a limited number of properties, primarily in North Dakota.Larger companies have the ability to manage their risk by diversification.We lack diversification in terms of both the nature and geographic scope of our business.As a result, we will likely be impacted more acutely by factors affecting our industry or the regions in which we operate than we would if our business were more diversified, increasing our risk profile.If we do not diversify our operations, our financial condition and results of operations could deteriorate. Strategic relationships upon which we may rely are subject to change, which may diminish our ability to conduct our operations. Our ability to successfully acquire additional properties, to increase our reserves, to participate in drilling opportunities and to identify and enter into commercial arrangements with customers will depend on developing and maintaining close working relationships with industry participants.Our success will also depend on our ability to select and evaluate suitable properties and to consummate transactions in a highly competitive environment.These realities are subject to change and our inability to maintain close working relationships with industry participants or continue to acquire suitable properties may impair our ability to execute our business plan. To continue to develop our business, we will use the business relationships of our management and develop new relationships to enter into strategic relationships.These relationships may take the form of mineral lease purchase agreements, joint ventures, joint operating agreements, referral agreements and other contractual arrangements with outside individuals and crude oil and natural gas companies.We may not be able to establish these strategic relationships, or if established, we may not be able to maintain them. In addition, the dynamics of our relationships with strategic partners may require us to incur expenses or undertake activities that we would not otherwise be inclined to do independent of these strategic relationships.If sufficient strategic relationships are not established and maintained, our business prospects, financial condition and results of operations may be materially adversely affected. Competition in obtaining rights to explore and develop crude oil and natural gas reserves and to market our production may impair our business. The crude oil and natural gas industry is highly competitive.Other crude oil and natural gas companies may seek to acquire crude oil and natural gas leases and other properties and services we will need to operate our business in the areas in which we expect to operate.This competition is increasingly intense as commodity prices of crude oil have risen in recent years.Additionally, other companies engaged in our line of business may compete with us from time to time in obtaining capital from investors.Competitors include larger companies which, in particular, may have access to greater resources, may be more successful in the recruitment and retention of qualified employees and may conduct their own refining and petroleum marketing operations, which may give them a competitive advantage.In addition, actual or potential competitors may be strengthened through the acquisition of additional assets and interests.If we are unable to compete effectively or respond adequately to competitive pressures, our results of operation and financial condition may be materially adversely affected. 8 We have a history of losses which may continue and negatively impact our ability to achieve our business objectives. We incurred net losses of $(2,482,255) and $(738,504) for the fiscal year ended December 31, 2011 and the period from April 9, 2010 (inception) to December 31, 2010, respectively.We cannot assure you that we can achieve or sustain profitability on a quarterly or annual basis in the future.Our operations are subject to the risks and competition inherent in the oil and natural gas industry.We cannot assure you that future operations will be profitable.Revenues and profits, if any, will depend upon various factors, including whether we will be able to expand our revenues.We may not achieve our business objectives and the failure to achieve such goals would have an adverse impact on our business, financial condition and result of operations. Downward adjustments in our proved reserve estimates and lower oil and natural gas prices may cause us to record ceiling test write-downs. We use the full cost method of accounting to account for our oil and natural gas operations. Accordingly, we capitalize the cost to acquire, explore for and develop oil and natural gas properties.Under full cost accounting rules, the net capitalized costs of oil and natural gas properties may not exceed a “full cost ceiling” which is based upon the present value of estimated future net cash flows from proved reserves, including the effect of hedges in place, discounted at 10%, plus the lower of cost or fair market value of unproved properties.If at the end of any fiscal period we determine that the net capitalized costs of oil and natural gas properties exceed the full cost ceiling, we must charge the amount of the excess to earnings in the period then ended.This is called a “ceiling test write-down.”This charge does not impact cash flow from operating activities, but does reduce our net income and stockholders’ equity.We recognized a ceiling test write-down of $2.4 million for the year ended December 31, 2011 due to a downward adjustment in our proved reserve estimate primarily associated with an adjustment to one well in which we own a large percentage.The Company incurred an impairment charge primarily due to this well’s substantially reduced production levels since resuming production.We may recognize additional write-downs in the future if commodity prices decline or if we experience substantial downward adjustments to our estimated proved reserves. We may not be able to effectively manage our growth, which may harm our profitability. Our strategy envisions the expansion of our business.If we fail to effectively manage our growth, our financial results could be adversely affected.Growth may place a strain on our management systems and resources.We must continue to refine and expand our business capabilities, our systems and processes and our access to financing sources.As we grow, we must continue to hire, train, supervise and manage new employees. We cannot assure that we will be able to: ▪ meet our capital needs; ▪ expand our systems effectively or efficiently or in a timely manner; ▪ allocate our human resources optimally; ▪ identify and engage qualified employees and consultants, or retain valued employees and consultants; or ▪ incorporate effectively the components of any business that we may acquire in our effort to achieve growth. If we are unable to manage our growth, our financial condition and results of operations may be materially adversely affected. We may engage in hedging activities that could result in financial losses, which may adversely affect investments in our common stock. We may enter into swap arrangements from time-to-time to hedge our expected production depending on reserves and market conditions.While intended to reduce the effects of volatile crude oil and natural gas prices, such transactions may limit our potential gains and increase our potential losses if crude oil and natural gas prices were to rise substantially over the price established by the hedge.In addition, such transactions may expose us to the risk of loss in certain circumstances, including instances in which our production is less than expected, there is a widening of price differentials between delivery points for our production, or the counterparties to our hedging agreements fail to perform under the contracts.In addition, the Dodd-Frank Act includes provisions relating to derivative contracts.While the ultimate impact of the Dodd-Frank Act on our derivatives activities is not known, it could ultimately have an adverse impact on us. 9 Risks Related To Our Industry Crude oil and natural gas prices are very volatile. A protracted period of depressed crude oil and natural gas prices may adversely affect our business, financial condition, results of operations and cash flows. The crude oil and natural gas markets are very volatile, and we cannot predict future crude oil and natural gas prices.The price we receive for our crude oil and natural gas production heavily influences our revenue, profitability, access to capital and future rate of growth.The prices we receive for our production and the levels of our production depend on numerous factors beyond our control.These factors include, but are not limited to, the following: ▪ changes in global supply and demand for crude oil and natural gas; ▪ the actions of the Organization of Petroleum Exporting Countries; ▪ the price and quantity of imports of foreign crude oil and natural gas; ▪ competitive measures implemented by our competitors and by domestic and foreign governmental bodies; ▪ political conditions in nations that traditionally produce and export significant quantities of crude oil and natural gas (including military and other conflicts in the Middle East and surrounding geographic region) and regulations and tariffs imposed by exporting and importing nations; ▪ domestic and foreign economic volatility and stability; ▪ the level of global crude oil and natural gas exploration and production activity; ▪ the level of global crude oil and natural gas inventories; ▪ weather conditions; ▪ technological advances affecting energy consumption; ▪ domestic and foreign governmental regulations; ▪ proximity and capacity of crude oil and natural gas pipelines and other transportation facilities; ▪ the price and availability of competitors’ supplies of crude oil and natural gas in captive market areas; and ▪ the price and availability of alternative fuels to replace or compete with crude oil and natural gas The recent worldwide financial and credit crisis reduced the availability of liquidity and credit to fund the continuation and expansion of industrial business operations worldwide.The shortage of liquidity and credit combined with recent substantial losses in worldwide equity markets led to a worldwide economic recession.The slowdown in economic activity caused by future similar recessions could reduce worldwide demand for energy resulting in lower crude oil and natural gas prices and restrict our access to liquidity and credit.Lower crude oil and natural gas prices may not only decrease our revenues on a per unit basis but also may reduce the amount of crude oil and natural gas that we can produce economically, potentially lowering our reserves.A substantial or extended decline in crude oil or natural gas prices may result in impairments of our proved crude oil and natural gas properties and may materially and adversely affect our future business, financial condition, results of operations, liquidity or ability to finance planned capital expenditures.To the extent commodity prices received from production are insufficient to fund planned capital expenditures, we will be required to reduce spending or borrow to cover any such shortfall.Lower crude oil and natural gas prices may also reduce our ability to borrow or obtain credit to finance our operations. Drilling for and producing crude oil and natural gas are high risk activities with many uncertainties and may not be commercially successful, and the advanced technologies we use cannot eliminate exploration risk. Our future success will depend on the success of our development, production and exploration activities. Our crude oil and natural gas exploration and production activities are subject to numerous risks beyond our control, including the risk that drilling will not result in commercially viable crude oil or natural gas production.These risks are more acute in the early stages of exploration.Our decisions to purchase, explore, develop or otherwise exploit prospects or properties will depend in part on the evaluation of data obtained through geophysical and geological analyses, production data and engineering studies, the results of which are often inconclusive or subject to varying interpretations.Our cost of drilling, completing and operating wells is often uncertain before drilling commences.Overruns in budgeted expenditures are common risks that can make a particular project uneconomical.Our expenditures on exploration may not result in new discoveries of crude oil or natural gas in commercially viable quantities.Projecting the costs of implementing an exploratory drilling program is difficult due to the inherent uncertainties of drilling in unknown formations, the costs associated with encountering various drilling conditions, such as over-pressured zones and tools lost in the hole, and changes in drilling plans and locations as a result of prior exploratory wells or additional seismic data.Even when used and properly interpreted, three-dimensional (3-D) seismic data and visualization techniques only assist geoscientists in identifying subsurface structures and hydrocarbon indicators.Such data and techniques do not allow the interpreter to know conclusively if hydrocarbons are present or economically producible.In addition, the use of three-dimensional (3-D) seismic data becomes less reliable when used at increasing depths.We could incur losses as a result of expenditures on unsuccessful wells.If exploration costs exceed our estimates, or if our exploration efforts do not produce results which meet our expectations, our exploration efforts may not be commercially successful, which could adversely impact our ability to generate revenues from our operations.Further, many factors may curtail, delay or cancel drilling, including the following: ▪ delays imposed by or resulting from compliance with regulatory requirements; ▪ pressure or irregularities in geological formations; ▪ shortages of or delays in obtaining qualified personnel or equipment, including drilling rigs; ▪ equipment failures or accidents; and ▪ adverse weather conditions, such as freezing temperatures, hurricanes and storms. As a non-operator of oil and gas wells, we do not have sufficient control to manage these conditions, and the risks from them cannot entirely be eliminated.The presence of one or a combination of these factors at our properties could adversely affect our business, financial condition or results of operations. 10 We may not be able to develop crude oil and natural gas reserves on an economically viable basis, and our reserves and production may decline as a result. On a long-term basis, our viability depends on our ability to find or acquire, develop and commercially produce additional crude oil and natural gas reserves.Even if we continue to succeed in discovering crude oil and/or natural gas reserves, we cannot assure that these reserves will be capable of production levels we project or in sufficient quantities to be commercially viable.Without the addition of reserves through acquisition, exploration or development activities, our reserves and production will decline over time as reserves are produced.Our future reserves will depend not only on our ability to develop then-existing properties, but also on our ability to identify and acquire additional suitable producing properties or prospects, to find markets for the crude oil and natural gas we develop and to effectively distribute our production into our markets.Future crude oil and natural gas exploration may involve unprofitable efforts, not only from dry wells, but from wells that are productive but do not produce sufficient net revenues to return a profit after drilling, operating and other costs.There is no assurance that advanced technology in the oil and gas industry such as three dimensional (3-D) seismic data and visualization techniques will result in the discovery of commercial quantities of hydrocarbons.Completion of a well does not assure a profit on the investment or recovery of drilling, completion and operating costs.In addition, drilling hazards or environmental damage could greatly increase the cost of operations, and various field operating conditions may adversely affect the production from successful wells.These conditions include delays in obtaining governmental approvals or consents, shut-downs of connected wells resulting from extreme weather conditions, problems in storage and distribution and adverse geological and mechanical conditions.As a non-operator of oil and gas wells, we do not have sufficient control to manage these conditions, and the risks from them generally cannot entirely be eliminated.Therefore, these conditions could diminish our revenue and cash flow levels and result in the impairment of our crude oil and natural gas interests. Estimates of crude oil and natural gas reserves that we make may be inaccurate and our actual revenues may be lower than our financial projections. We make estimates of crude oil and natural gas reserves, upon which we base our financial projections.We make these reserve estimates using various assumptions, including assumptions as to crude oil and natural gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds.Some of these assumptions are inherently subjective, and the accuracy of our reserve estimates relies in part on the ability of our management team, engineers and other advisors to make accurate assumptions.Economic factors beyond our control, such as crude oil and natural gas prices and interest rates, will also impact the value of our reserves.Determining the amount of crude oil and natural gas recoverable from various formations where we have exploration and production activities involves great uncertainty.The process of estimating crude oil and natural gas reserves is complex and will require us to use significant assumptions in the evaluation of available geological, geophysical, engineering and economic data for each property.As a result, our reserve estimates will be inherently imprecise. Actual future production, crude oil and natural gas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable crude oil and natural gas reserves may vary substantially from those we estimate.If actual production results vary substantially from our reserve estimates, this could materially reduce our revenues and result in the impairment of our crude oil and natural gas interests. Drilling new wells could result in new liabilities, which could endanger our interests in our properties and assets. There are risks associated with the drilling of crude oil and natural gas wells, including encountering unexpected formations or pressures, premature declines of reservoirs, blow-outs, craterings, sour gas releases, fires and spills, among others.The occurrence of any of these events could significantly increase our costs or reduce our revenues or cause substantial losses, impairing our future operating results.We may become subject to liability for pollution, blow-outs or other hazards.We may seek to maintain insurance (including insurance maintained by our industry operators) with respect to these hazards, however, such insurance has limitations on liability that may not be sufficient to cover the full extent of such liabilities.The payment of such liabilities could reduce the funds available to us or could, in an extreme case, result in a total loss of our properties and assets.Moreover, we may not be able to maintain adequate insurance in the future at rates that are considered reasonable.Crude oil and natural gas production operations are also subject to all the risks typically associated with such operations, including premature decline of reservoirs and the invasion of water into producing formations. 11 Decommissioning costs are unknown and may be substantial, and unplanned costs could divert resources from other projects. We may become responsible for costs associated with abandoning and reclaiming wells, facilities and pipelines which we use for production of crude oil and natural gas reserves.Abandonment and reclamation of these facilities and the costs associated therewith is often referred to as “decommissioning.”We accrue a liability for decommissioning costs associated with our wells, but have not established any cash reserve account for these potential costs in respect of any of our properties.If decommissioning is required before economic depletion of our properties or if our estimates of the costs of decommissioning exceed the value of the reserves remaining to cover such decommissioning costs, we may have to draw on funds from other sources to satisfy such costs.The use of other funds to satisfy such decommissioning costs could impair our ability to focus capital investment in other areas of our business. Our operating partners may have difficulty distributing our production, which could harm our financial condition. In order to sell the crude oil and natural gas that we are able to produce, the operators of our wells may have to make arrangements for storage and distribution to the market.We will rely on local infrastructure and the availability of transportation for storage and shipment of our products, but infrastructure development and storage and transportation facilities may be insufficient for our needs at commercially acceptable terms in the localities in which we operate.This situation could be particularly problematic to the extent that our operations are conducted in remote areas that are difficult to access, such as areas that are distant from shipping and/or pipeline facilities.These factors may affect our ability to explore and develop properties and to store and transport our crude oil and natural gas production, increasing our expenses.Furthermore, weather conditions or natural disasters, actions by companies doing business in one or more of the areas in which we will operate, or labor disputes may impair the distribution of crude oil and/or natural gas and in turn diminish our financial condition or ability to maintain our operations. Environmental risks may adversely affect our business. All phases of the crude oil and natural gas business present environmental risks and hazards and are subject to environmental regulation pursuant to a variety of federal, state and municipal laws and regulations.Environmental legislation provides for, among other things, restrictions and prohibitions on spills, releases or emissions of various substances produced in association with crude oil and natural gas operations.The legislation also requires that wells and facility sites be operated, maintained, abandoned and reclaimed to the satisfaction of applicable regulatory authorities.Compliance with such legislation can require significant expenditures, and a breach may result in the imposition of fines and penalties, some of which may be material.Environmental legislation is evolving in a manner we expect may result in stricter standards and enforcement, larger fines and liability and potentially increased capital expenditures and operating costs.The discharge of crude oil, natural gas or other pollutants into the air, soil or water may give rise to liabilities to governments and third parties and may require us to incur costs to remedy such discharge.The application of environmental laws to our business may cause us to curtail our production or increase the costs of our production, development or exploration activities. Our business will suffer if we cannot obtain or maintain necessary licenses. Our operations require licenses, permits and in some cases renewals of licenses and permits from various governmental authorities.Our ability (or the ability of our industry operators) to obtain, sustain or renew such licenses and permits on acceptable terms is subject to change in regulations and policies and to the discretion of the applicable governmental authorities, among other factors.Our inability to obtain, or our loss of or denial of extension of, any of these licenses or permits could hamper our ability to produce revenues from our operations or otherwise materially adversely affect our financial condition and results of operations. Challenges to our properties may impact our financial condition. Title to crude oil and natural gas interests is often not capable of conclusive determination without incurring substantial expense.While we intend to make appropriate inquiries into the title of properties and other development rights we acquire, title defects may exist.In addition, we may be unable to obtain adequate insurance for title defects on a commercially reasonable basis or at all.If title defects do exist, it is possible that we may lose all or a portion of our right, title and interests in and to the properties to which the title defects relate.If our property rights are reduced, our ability to conduct our exploration, development and production activities may be impaired.To mitigate title problems, operators of the drilling units that we have an interest in follow common industry practice of obtaining a title opinion from a qualified crude oil and natural gas attorney prior to the drilling operations of a well. 12 We will rely on technology to conduct our business, and our technology could become ineffective or obsolete. We rely on technology, including geographic and seismic analysis techniques and economic models, to develop our reserve estimates and to guide our acquisition, exploration, development and production activities.We will be required to continually access enhanced and updated technology to maintain our capability and to avoid obsolescence.The costs of doing so may be substantial and may be higher than the costs that we anticipate for technology maintenance and development.If we are unable to maintain the technology available to us, our ability to manage our business and to compete may be impaired.Further, even if we are able to maintain technical effectiveness, such technology may not be the most efficient means of reaching our objectives, in which case we may incur higher operating costs than we would were our technology more efficient. Penalties we may incur could impair our business. Failure to comply with government regulations could subject us to civil and criminal penalties, could require us to forfeit property rights, and may affect the value of our assets.We may also be required to take corrective actions, such as installing additional equipment or taking other actions, each of which could require us to make substantial capital expenditures.We could also be required to indemnify our employees in connection with any expenses or liabilities that they may incur individually in connection with regulatory action against them.As a result, our future business prospects could deteriorate due to regulatory constraints, and our profitability could be impaired by our obligation to provide such indemnification to our employees. Federal or state hydraulic fracturing legislation could increase our costs or restrict our access to oil and natural gas reserves. Hydraulic fracturing using fluids other than diesel is currently exempt from regulation under the federal Safe Drinking Water Act, but opponents of hydraulic fracturing have called for further study of the technique’s environmental effects and, in some cases, a moratorium on the use of the technique.Several proposals have been submitted to Congress that, if implemented, would subject all hydraulic fracturing to regulation under the Safe Drinking Water Act.Further, the EPA’s Office of Research and Development (ORD) is conducting a scientific study to investigate the possible relationships between hydraulic fracturing and drinking water.The ORD expects to have the initial study results available by late 2012.Several states are considering legislation to regulate hydraulic fracturing practices, including restrictions on its use in environmentally sensitive areas.Some municipalities have significantly limited or prohibited drilling activities, or are considering doing so. Although it is not possible at this time to predict the final outcome of the ORD’s study or the requirements of any additional federal or state legislation or regulation regarding hydraulic fracturing, any new federal or state, or local restrictions on hydraulic fracturing that may be imposed in areas in which we conduct business, such as the Bakken and Three Forks areas, could significantly increase our operating, capital and compliance costs as well as delay or halt our ability to develop oil and natural gas reserves. Risks Related to our Historical Interests PartyGaming and its subsidiaries may not honor their obligations in connection with the Royalty Stream. Ante4, Inc. sold certain entertainment and consumer products business in November 2009 to Peerless Media, Ltd., a wholly owned subsidiary of PartyGaming, PLC.PartyGaming made significant representations, warranties and commitments to Ante4, including the commitment to pay Ante4 5% of future gross gaming revenues and 5% of other future gross revenues (less certain taxes and costs) earned by it with the assets purchased by Peerless Media, Ltd. from Ante4.PartyGaming has agreed that the Royalty Stream will be at least $3 million in the aggregate over the three year period following the close of the sale, and if the Royalty Stream is less than $3 million, PartyGaming will make up the shortfall to $3 million at the end of the period.ElectraWorks Ltd., a wholly owned operating subsidiary of PartyGaming, has guaranteed all of PartyGaming’s obligations in connection with the Royalty Stream.Although PartyGaming did not explicitly guaranty the performance of ElectraWorks or Peerless under the related asset purchase agreement, it is Ante5’s position that PartyGaming is obligated to perform under the APA by generating gross gaming revenues.It is possible that any or all of PartyGaming, Peerless Media, and ElectraWorks will not honor their obligations in connection with the Royalty Stream.If we are not paid in full for our participation right in connection with the Royalty Stream, our financial condition, operating results and business operations may be materially adversely affected. 13 Valuation of the Royalty Stream is based on assumptions that may turn out to be invalid or untrue. Ante4 engaged third party valuation experts to ascertain the value of the Royalty Stream, which was recorded on our balance sheet commensurate with the spin-off on April 16, 2010.Their valuation of the Royalty Stream utilized assumptions and projections prepared in conjunction with Ante4 management that may turn out to be invalid or untrue.We subsequently engaged third party valuation experts to assist us in testing for impairment of the Royalty Stream as determined by our management.The test indicated partial impairment and a valuation allowance has been recognized against the asset, accordingly.Our subsequent valuation of the Royalty Stream utilized assumptions and projections prepared in conjunction with Ante5 management that may, at a later date, turn out to be invalid or untrue.Therefore, our value of the Royalty Stream over time may differ significantly from the value recorded on our balance sheet, which could negatively affect our financial condition and results of operations.Testing of the Royalty Stream valuation will occur on an annual basis and may result in further impairment. The future revenues to be derived from activities of PartyGaming cannot be predicted. The revenues to be derived by us from the Royalty Stream, and the value to us of the Royalty Stream, depend on the operation of the WPT business by PartyGaming. One of these business activities of PartyGaming is a gaming website utilizing the WPT assets, which PartyGaming launched in January 2010.In evaluating the value of the Royalty Stream, investors in our common stock should consider that we have no control over the operation of the WPT business by PartyGaming, and thus management can make no prediction as to the ultimate results of these operations. We are engaged in a dispute with certain subsidiaries of PartyGaming, PLC, which may result in litigation or other costly dispute resolution proceedings. We have a dispute with Peerless Media, Ltd., a subsidiary of ElectraWorks, Ltd., the primary operating subsidiary of PartyGaming, PLC, regarding the lack of performance by it on the Royalty Stream that it has covenanted to pay with respect to the WPT business purchased by it from Ante4 in November 2009.Accordingly, we have initiated arbitration in which we are seeking legal and equitable relief, including punitive damages.The parties are currently engaged in discovery.The arbitration hearing is scheduled for October 2012.There is no assurance that the dispute will be settled or that we will prevail in the arbitration.Even if we prevail, there is no assurance that we will collect the royalties we seek or any additional royalties at all.There is no assurance that Peerless Media, Ltd. will not file counterclaims against us. Current economic conditions may adversely affect the revenues derived from the Royalty Stream. The revenues to be derived by us from the Royalty Stream depend on the revenues of the WPT business now owned by PartyGaming.Current worldwide economic conditions may affect the revenues PartyGaming derives from U.S. and international licensing fees, from online gaming activities and from other business activities included in the WPT business.Further adverse economic conditions may also affect the financial strength and liquidity of PartyGaming and its subsidiary, ElectraWorks, Ltd., and thus may affect the ability of those companies to make the minimum royalty payment of $3 million required in connection with the Royalty Stream. We are still subject to continuing contingent liabilities of Ante4. There are several significant areas where the liabilities of Ante4 may become our obligations.For example, under the Internal Revenue Code and the related rules and regulations, each corporation that was a member of our consolidated tax reporting group during any taxable period ending on or before the effective time of the spin-off is jointly and severally liable for the federal income tax liability of our entire consolidated tax reporting group for that taxable period.We have entered into a distribution agreement with Ante4 that will allocate the responsibility for pre-spin-off taxes of our consolidated tax reporting group between us and Ante4 and its subsidiaries.If Ante4 were unable to pay its portion of the liabilities, we could be required to pay the entire amount of such taxes.Our obligation to indemnify Ante4 for operations before the merger and such tax liabilities is limited to $2.5 million in the aggregate and terminates on or about April 15, 2012, subject to customary exceptions for the cap and time limits.Other provisions of federal law establish similar liability for other matters, including laws governing tax-qualified pension plans as well as other contingent liabilities, for which we have agreed to indemnify Ante4. Potential liabilities associated with certain obligations in the distribution agreement relating to tax sharing cannot be precisely quantified at this time. Under the tax sharing terms of the distribution agreement governing our spin-off from Ante4, we will generally be responsible for all taxes attributable to us or any of our subsidiaries, whether accruing before, on or after the date of the spin-off.We have also agreed to be responsible for all taxes imposed on us or Ante4 and its subsidiaries for any period before Ante4’s merger with Plains Energy Investments, Inc. in April 2010, up to the aggregate limit of $2.5 million for our indemnification of Ante4, subject to customary exceptions.Our liabilities under the tax sharing agreement could have a material adverse effect on us.At this time, we cannot precisely quantify the amount of liabilities we may have under the tax sharing agreement and there can be no assurances as to their final amounts. 14 Risks Related to our Common Stock The market price of our common stock is, and is likely to continue to be, highly volatile and subject to wide fluctuations. The market price of our common stock is likely to continue to be highly volatile and could be subject to wide fluctuations in response to a number of factors, some of which are beyond our control, including but not limited to: ▪ dilution caused by our issuance of additional shares of common stock and other forms of equity securities, which we expect to make in connection with future capital financings to fund our operations and growth, to attract and retain valuable personnel and in connection with future strategic partnerships with other companies; ▪ announcements of new acquisitions, reserve discoveries or other business initiatives by us or our competitors; ▪ our ability to take advantage of new acquisitions, reserve discoveries or other business initiatives; ▪ fluctuations in revenue from our crude oil and natural gas business as new reserves come to market; ▪ changes in the market for crude oil and natural gas commodities and/or in the capital markets generally; ▪ changes in the demand for crude oil and natural gas, including changes resulting from economic conditions, governmental regulation or the introduction or expansion of alternative fuels; ▪ quarterly variations in our revenues and operating expenses; ▪ changes in the valuation of similarly situated companies, both in our industry and in other industries; ▪ challenges associated with timely SEC filings; ▪ illiquidity and lack of marketability by being an OTC traded stock; ▪ changes in analysts’ estimates affecting our company, our competitors and/or our industry; ▪ changes in the accounting methods used in or otherwise affecting our industry; ▪ additions and departures of key personnel; ▪ announcements of technological innovations or new products available to the crude oil and natural gas industry; ▪ announcements by relevant governments pertaining to incentives for alternative energy development programs; ▪ fluctuations in interest rates and the availability of capital in the capital markets; and ▪ significant sales of our common stock, including sales by selling shareholders following the registration of shares under a prospectus. These and other factors are largely beyond our control, and the impact of these risks, singly or in the aggregate, may result in material adverse changes to the market price of our common stock and our results of operations and financial condition. Our operating results may fluctuate significantly, and these fluctuations may cause the price of our common stock to decline. Our operating results will likely vary in the future primarily as the result of fluctuations in our revenues and operating expenses, including the coming to market of crude oil and natural gas reserves that we are able to discover and develop, expenses that we incur, the prices of crude oil and natural gas in the commodities markets and other factors.If our results of operations do not meet the expectations of current or potential investors, the price of our common stock may decline. Shareholders will experience dilution upon the exercise of options and issuance of common stock under our incentive plans. As of December 31, 2011, we had options for 4,162,000 shares of common stock outstanding under our 2010 Stock Incentive Plan.Our 2010 Stock Incentive Plan permits us to issue up to 6,300,000 shares of our common stock either upon exercise of stock options granted under such plan or through restricted stock awards under such plan.Our Board and stockholders approved an amendment to the stock option plan in March 2012 to 7,500,000 shares of our common stock either upon exercise of stock options granted under such plan or through restricted stock awards under such plan.If the holders of outstanding options exercise those options or our compensation committee or full board of directors determines to grant additional stock awards under our incentive plan, shareholders may experience dilution in the net tangible book value of our common stock.In addition, 3,571,250 shares of our common stock may be issued upon the exercise of warrants held by certain of our stockholders.If the stockholders exercise their warrants, shareholders may experience dilution in the net tangible book value of our common stock.Further, the sale or availability for sale of the underlying shares in the marketplace as a result of the exercise of existing options, the grant of additional options, and the exercise of the warrants could depress our stock price. 15 We do not expect to pay dividends in the foreseeable future. We do not intend to declare dividends for the foreseeable future, as we anticipate that we will reinvest any future earnings in the development and growth of our business.In addition, our current revolving credit facility, and other debt arrangements we may enter into in the future, precludes us from paying dividends.Therefore, investors will not receive any funds unless they sell their common stock, and shareholders may be unable to sell their shares on favorable terms or at all.Investors cannot be assured of a positive return on investment or that they will not lose the entire amount of their investment in our common stock. We may issue additional stock without shareholder consent. Our board of directors has authority, without action or vote of the shareholders, to issue all or part of our authorized but unissued shares.Additional shares may be issued in connection with future financing, acquisitions, employee stock plans, or otherwise.Any such issuance will dilute the percentage ownership of existing shareholders.We are also currently authorized to issue up to 20,000,000 shares of preferred stock.The board of directors can issue preferred stock in one or more series and fix the terms of such stock without shareholder approval.Preferred stock may include the right to vote as a series on particular matters, preferences as to dividends and liquidation, conversion and redemption rights and sinking fund provisions.The issuance of preferred stock could adversely affect the rights of the holders of common stock and reduce the value of the common stock.In addition, specific rights granted to holders of preferred stock could discourage, delay or prevent a transaction involving a change in control of our company, even if doing so would benefit our shareholders.Such issuance could also discourage proxy contests and make it more difficult for you and other shareholders to elect directors of your choosing and to cause us to take other corporate actions you desire. There is currently a limited trading market for our common stock and we cannot ensure that one will ever develop or be sustained. To date there has not been a significant liquid trading market for our common stock.We cannot predict how liquid the market for our common stock might become.We currently do not satisfy the initial listing standards for any major securities exchange, although we intend to apply for such an exchange listing when we are able.Currently our common stock is traded on the OTCQB and OTCBB.Should we fail to remain traded on the OTCQB and OTCBB or not be able to be traded on the OTCQB and OTCBB, the trading price of our common stock could suffer, the trading market for our common stock may be less liquid and our common stock price may be subject to increased volatility.Furthermore, for companies whose securities are quoted on the OTCQB and OTCBB, it may be more difficult (i) to obtain accurate quotations, (ii) to obtain coverage for significant news events because major wire services generally do not publish press releases about such companies and (iii) to obtain needed capital. Offers or availability for sale of a substantial number of shares of our common stock may cause the price of our common stock to decline. If our stockholders sell substantial amounts of our common stock in the public market, or upon the expiration of any statutory holding period under Rule 144, or issued upon the exercise of outstanding options or warrants, it could create a circumstance commonly referred to as an “overhang” and in anticipation of which the market price of our common stock could fall.The existence of an overhang, whether or not sales have occurred or are occurring, also could hinder our ability to raise additional financing through the sale of equity or equity-related securities in the future at a time and price that we deem reasonable or appropriate. If we undergo areverse split of our common stock, which our Board and shareholders have currently approved that we do subject to the Board’s determination of the ratio of up to 1:10, the value of our common stock may be less than the market value of the common stock before the split multiplied by the split ratio. As set forth in our information statement, filed with the SEC on March 26, 2012, our Board shareholders have approved a reverse split of up to 1:10, we may in the future undergo a reverse stock split.After completion of such a reverse split, the post-split market price of our common stock may be less than the pre-split price multiplied by the split ratio.In addition, a reduction in the shares available in the public float may impair the liquidity in the market for our common stock which may reduce the value of our common stock.There is no assurance that the reverse stock split will allow us to meet the listing requirements of a national exchange.If we issue additional shares in the future, it will likely result in the dilution of our existing stockholders. ITEM 1B. Unresolved Staff Comments None. 16 ITEM 2. Properties Executive Offices Our executive offices are located at 10275 Wayzata Boulevard, Suite 310, Minnetonka, Minnesota 55305.Our office space consists of approximately 700 square feet leased pursuant to an office sublease agreement that commenced in December 2010.Our payment under the sublease is approximately $1,200 per month including operating expenses and taxes.The sublease runs through March 2012, and automatically renews on a month to month basis thereafter.The owner of the building in which we are located is a company wholly owned by our chief executive officer.We believe our current office space is sufficient to meet our needs for the foreseeable future. Leasehold Properties As of December 31, 2011, Ante5 controls approximately 10,457 net acres in the Bakken and Three Forks trends in North Dakota.The leases we control have a minimum term of three years. Acreage The following table summarizes our estimated gross and net developed and undeveloped acreage by state and resource play at December 31, 2011.Net acreage represents our percentage ownership of gross acreage. Developed Acreage Undeveloped Acreage Total Acreage Gross Net Gross Net Gross Net North Dakota: Bakken and Three Forks Trends Total: Undeveloped Acreage The following table sets forth the number of gross and net undeveloped acres as of December 31, 2011 that will expire over the next three fiscal years unless production is established within the spacing units covering the acreage prior to the expiration dates: Expiring 2012 Expiring 2013 Expiring 2014 Gross Net Gross Net Gross Net North Dakota: Bakken and Three Forks Trends - - Total: - - Of the net acres that expire in 2013 and 2014, we have 1,009 and 502 acres, respectively, which are under a well that is currently completed, awaiting completion, drilling, preparing to drill or permitted. In addition, of the remaining undeveloped acreage leases that expire in 2013 and 2014, there are 1,407 and 2,901 acres, respectively, in which we have options to extend the lease. Productive Oil Wells The following table summarizes gross and net productive oil wells by state at December 31, 2011 and 2010.A net well represents our percentage ownership of a gross well.The following table does not include wells in which our interest is limited to royalty and overriding royalty interests.The following table also does not include wells which were awaiting completion, in the process of completion or awaiting flow back subsequent to fracture stimulation. December 31, 2011 December 31, 2010 Gross Net Gross Net North Dakota 24 - - 17 Exploratory Oil Wells The following table summarizes gross and net exploratory wells as of December 31, 2011.The wells are at various stages of completion and the costs incurred are included in unevaluated oil and gas properties on our balance sheet. December 31, 2011 Gross Net North Dakota: Bakken and Three Forks Trends 5 Total: 5 Research and Development We do not anticipate performing any significant product research and development under our plan of operation. Delivery Commitments We do not currently have any delivery commitments for product obtained from our wells. Drilling and Other Exploratory and Development Activities Production History The following table presents information about our produced oil and gas volumes during the year ended December 31, 2011 and the period from April 9, 2010 (Inception) to December 31, 2010, respectively.As of December 31, 2011, we were selling oil and natural gas from a total of 24 gross wells (approximately 0.68 net wells).All data presented below is derived from accrued revenue and production volumes for the relevant period indicated.We entered into the oil & gas industry in October of 2010. For the April 9, 2010 Year Ended (Inception) to December 31, December 31, Net Production: Oil (Bbl) - Natural Gas (Mcf) - Barrel of Oil Equivalent (Boe) - Average Sales Prices: Oil (per Bbl) $ $
